--------------------------------------------------------------------------------


 
Exhibit 10.22
 
SECOND AMENDMENT TO LOAN AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made as of the 31
th day of March, 2005, by and between KEY TECHNOLOGY, INC., an Oregon
corporation (the “Borrower”), and BANNER BANK, a Washington banking corporation
(the “Lender”).
 
RECITALS
 
A. Borrower and Lender are parties to that certain Loan Agreement dated as of
August 9, 2002 as amended by that certain Amendment to Loan Documents dated as
of December 11, 2002, by that certain Letter Agreement dated March 24, 2003, by
that certain Change In Terms Agreement dated May 1, 2003, by that certain
Amendment to Loan Documents dated July 31, 2003, by that certain Letter
Agreement dated July 26, 2004 and by that certain Letter Agreement dated
December 7, 2004 (as the same may be amended, modified or extended from time to
time the “Loan Agreement”) and the related Loan Documents described therein.
 
B. Pursuant to the terms of the Loan Agreement, Lender made non-revolving loans
to Borrower under a reducing non-revolving credit facility (the “Reducing
Non-Revolving Loans”), which non-revolving credit facility has expired and
Borrower has repaid the Reducing Non-Revolving Loans.
 
C. The revolving credit facility under the Loan Agreement is currently scheduled
to expire on April 10, 2005, and Borrower has requested Lender to extend the
expiration date of such revolving credit facility until April 10, 2006, and to
make certain other modifications to the Loan Agreement which Lender has agreed
to do, subject to, among other things, the execution and delivery of this
Amendment.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, Borrower and
Lender hereby agree as follows:
 
AGREEMENT
 
1. Definitions; Interpretation. Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Loan Agreement. The rules of
construction and interpretation specified in Section 1.2 and Section 1.4 of the
Loan Agreement also apply to this Amendment and are incorporated herein by this
reference.
 
2. Amendments to Loan Agreement. The Loan Agreement is amended as follows:
 
(a) Amendment to Definitions. In Section 1.1, amendments are made to the
definitions as follows:
 
(i) Business Day. The definition of “Business Day” is amended and restated to
read as follows:
 
“Business Day” means any day other than Saturday, Sunday or other day on which
banks are authorized or obligated to close in Walla Walla, Washington, except
that in the context of the selection of a Loan accruing interest at the
Revolving LIBOR Rate or the calculation of the Revolving LIBOR Rate for any
Interest Period, in which event “Business Day” means any day, other than
Saturday or Sunday, on which dealings in foreign currencies and exchange between
banks may be carried on in London, England and Walla Walla, Washington.
 
(ii) Eurodollar Reserves. The definition of “Eurodollar Reserves” is added to
read as follows:
 
SEA 1524722v5 58243-2
1

--------------------------------------------------------------------------------


 
“Eurodollar Reserves” means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including, without limitation,
any special, supplemental, marginal or emergency reserves) expressed as a
decimal established by the Board of Governors of the Federal Reserve System or
any other banking authority to which Lender is subject for Eurocurrency
Liability (as defined in Regulation D of such Board of Governors). It is agreed
that for purposes hereof, each Revolving Loan accruing interest at the Revolving
LIBOR Rate shall be deemed to constitute a Eurocurrency Liability and to be
subject to the reserve requirements of Regulation D, without benefit of credit
or proration, exemptions or offsets which might otherwise be available to Lender
from time to time under such Regulation D. Eurodollar Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage and shall apply to Interest Periods commencing after the effective
date of change.
 
(iii) Interest Period. The definition of “Interest Period” is added to read as
follows:
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the first day Borrower elects to have such LIBOR Rate apply to
such Loan and ending three (3) months thereafter, as specified in the Interest
Rate Notice given in respect of such Loan, or as otherwise determined pursuant
to Section 2.4(b); provided, however, that no Interest Period may be selected
for any Loan if it extends beyond the Revolving Maturity Date.
 
(iv) Interest Rate Notice. The definition of “Interest Rate Notice” is added to
read as follows:
 
“Interest Rate Notice” has the meaning given in Section 2.4(b).
 
(v) LIBOR Rate. The definition of “LIBOR Rate” is added to read as follows:
 
“LIBOR Rate” means, for any Interest Period, an interest rate per annum equal to
the product of (i) the Eurodollar Rate in effect for any Interest Period and
(ii) the Eurodollar Reserves in effect on the first day of such Interest Period.
The “Eurodollar Rate” will be determined by reference to that rate which appears
on the display designated as “Page 3750” on the Telerate Service (or on such
other page on that service or such other service designated by the British
Banker’s Association for the display of that Association’s Interest Settlement
Rates for U.S. Dollar deposits) as of 11:00 a.m. (London time), on the day that
is two (2) Business Days prior to the first date of the proposed Interest
Period. If there are no applicable quotes available through Telerate Service,
the Eurodollar Rate will be determined by reference to that rate appearing on
the Reuters Screen LIBO Page as of 11:00 a.m. (London time), on the day that is
two (2) Business Days prior to the first date of the proposed Interest Period.
If more than one such rate appears on the display, the rate will be the
arithmetic mean of such rates. If there is no period equal to the Interest
Period on the display, the LIBOR Rate shall be determined by straight-line
interpolation to the nearest month (or week or day if expressed in weeks or
days) corresponding to the Interest Period between the two (2) nearest
neighboring periods on the display. Rounding, if necessary, shall be to the
nearest one-one hundred thousandth of one percent (.00001%). If there are no
applicable quotes available through Telerate Service or on the Reuters Screen
LIBO Page, then the Revolving LIBOR Rate shall be deemed unavailable as provided
in Section 2.4(d).
 
(vi) LIBOR Rate Loan. The definition of “LIBOR Rate Loan” is added to read as
follows:
 
“LIBOR Rate Loan” means any Revolving Loan (or portion thereof) bearing interest
at the Revolving LIBOR Rate.
 
SEA 1524722v5 58243-2
2

--------------------------------------------------------------------------------


 
(vi) Prime Rate Loan. The definition of “Prime Rate Loan” is added to read as
follows:
 
“Prime Rate Loan” means any Revolving Loan (or portion thereof) bearing interest
at the Revolving Prime Rate and the Term Loan.
 
(vii) Revolving Interest Rate. The definition of “Revolving Interest Rate” is
added to read as follows:
 
“Revolving Interest Rate” means for each Revolving Loan (or portion of thereof)
(i) the Prime Rate minus one and one half percent (1.50%) or (ii) the LIBOR Rate
plus one and one tenth percent (1.10%), in each case as designated by Borrower
in an Interest Rate Notice given with respect to such Revolving Loan (or portion
thereof) or as otherwise determined pursuant to Section 2.4(b).
 
(viii) Revolving LIBOR Rate. The definition of “Revolving LIBOR Rate” is added
to read as follows:
 
“Revolving LIBOR Rate” has the meaning given in Section 2.4(b).
 
(ix) Revolving Prime Rate. The definition of “Revolving Prime Rate” is added to
read as follows:
 
“Revolving Prime Rate” has the meaning given in Section 2.4(b).
 
(x) Revolving Maturity Date. The definition of “Revolving Maturity Date” is
amended and restated to read as follows:
 
“Revolving Maturity Date” means April 10, 2006.
 
(b) Amendments to Section 2.4. Section 2.4 is amended and restated to read as
follows:
 
Section 2.4 Interest on Loans.
 
(a) General Provisions. Borrower agrees to pay to Lender interest on the unpaid
principal amount of each Loan from the date of such Loan until such Loan shall
be due and payable at a per annum rate as follows: (i) for each Revolving Loan
interest shall accrue at a per annum rate equal to the Revolving Interest Rate
in effect from time to time with respect to such Revolving Loan (or portions
thereof) and (ii) for the Term Loan interest shall accrue at a per annum rate
equal to the Prime Rate (changing as such Prime Rate changes); provided,
however, that after the occurrence and during the continuation of an Event of
Default, interest shall accrue at a per annum rate equal to three percent (3%)
above the Prime Rate (changing as such Prime Rate changes). Accrued but unpaid
interest on each Loan shall be paid in arrears as follows: (1) for each
Revolving Loan (or portion thereof) bearing interest at the Revolving Prime
Rate, on the first Business Day of each calendar month and at the Revolving
Maturity Date, (2) for each Revolving Loan (or portion thereof) bearing interest
at the Revolving LIBOR Rate, on the last day of the Interest Period and (3) for
the Term Loan, on the first Business Day of each February, May, August and
November and at the Term Loan Maturity Date. Accrued interest on any Loan shall
be payable on demand after the occurrence of an Event of Default.
 
(b) Selection of Alternative Rates.
 
(i) Borrower may, subject to the requirements of this Section 2.4(b), on two (2)
Business Days’ prior notice, elect to have interest accrue on any Revolving Loan
(or any
 
SEA 1524722v5 58243-2
3

--------------------------------------------------------------------------------


 
portion thereof) at the rate of interest set forth in clause (ii) of the
definition of Revolving Interest Rate (the “Revolving LIBOR Rate”) for an
Interest Period. Such notice (herein, an “Interest Rate Notice”) shall be deemed
delivered when received by Lender except that an Interest Rate Notice received
by Lender after 11:00 a.m. (Walla Walla time) on any Business Day, shall be
deemed to have been delivered or received on the immediately succeeding Business
Day. All Interest Rate Notices shall be in writing. Each such Interest Rate
Notice shall identify, subject to the conditions of this Section 2.4(b), the
Revolving Loan or portions thereof to accrue interest at the Revolving LIBOR
Rate and the Interest Period which Borrower selects. Each such Interest Rate
Notice shall be irrevocable and shall constitute a representation and warranty
by Borrower that (1) as of the date of such Interest Rate Notice, the
representations and warranties set forth in Article 4 hereof are true and
correct in all material respects (subject to any waivers of the terms thereof
then in effect in accordance with the terms of this Agreement) as of the date of
such Interest Rate Notice unless such representation and warranty is made as of
a specific date, and (2) no Default or Event of Default has occurred and is
continuing.
 
(ii) Borrower’s right to select the Revolving LIBOR Rate to apply to a Revolving
Loan (or any portion thereof) shall be subject to the following conditions:
(1) the aggregate of all Revolving Loans of the same type or portions thereof to
accrue interest at a particular Revolving LIBOR Rate for the same Interest
Period shall be an integral multiple of Fifty Thousand Dollars ($50,000) and not
less than Two Hundred Fifty Thousand Dollars ($250,000); (2) the Revolving LIBOR
Rate may not be selected for any Revolving Loan (or portion thereof) which is
already accruing interest at the Revolving LIBOR Rate unless such selection is
only to become effective at the maturity of the Interest Period then in effect;
(3) Lender shall not have given notice pursuant to Section 2.4(e) that the
selected Revolving LIBOR Rate is not available; and (4) no Default or Event of
Default shall have occurred and be continuing.
 
(iii) In the absence of an effective request and acceptance thereof for the
application of a Revolving LIBOR Rate, the Revolving Loans (or remaining
portions thereof) shall accrue interest at the rate of interest set forth in
clause (i) of the definition of Revolving Interest Rate (the “Revolving Prime
Rate”). Any Interest Rate Notice which specifies an Revolving LIBOR Rate but
fails to identify an Interest Period shall be deemed to be a request for the
designated Revolving LIBOR Rate for an Interest Period of three (3) months.
 
(iv) The Interest Rate Notice may be given with and contained in any Notice of
Borrowing.
 
(v) If Borrower delivers an Interest Rate Notice with any Notice of Borrowing
for a LIBOR Rate Loan and Borrower thereafter declines to take such LIBOR Rate
Loan or a condition precedent to the making of such LIBOR Rate Loan is not
satisfied or waived, Borrower shall indemnify Lender for all losses and any
costs which Lender may sustain as a consequence thereof including, without
limitation, the costs of re-employment of funds at rates lower than the cost to
Lender of such funds. A certificate from Lender setting forth the amount due to
it pursuant to this subparagraph (v) and the basis for, and the calculation of,
such amount shall be, absent a showing by Borrower of manifest or demonstrable
error, conclusive evidence of the amount due to it hereunder. Payment of the
amount owed shall be due within fifteen (15) days after Borrower’s receipt of
such certificate.
 
(c) Applicable Days for Computation of Interest. Computations of interest on
Prime Rate Loans shall be made on the basis of a year of 365/366 days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. All other
computations of interest and all computations of fees shall be made on the basis
of a year of 360 days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable.
 
SEA 1524722v5 58243-2
4

--------------------------------------------------------------------------------


 
(d) Unavailable LIBOR Rate. If Lender determines that for any reason, fair and
adequate means do not exist for establishing a particular Revolving LIBOR Rate
or that a Revolving LIBOR Rate will not adequately and fairly reflect the cost
to Lender of making or maintaining the principal amount of a particular LIBOR
Rate Loan or that accruing interest on any LIBOR Rate Loan has become unlawful
or is contrary to any internal policies (of general application), Lender may
give notice of that fact to Borrower and such determination shall be conclusive
and binding absent manifest error. After such notice has been given and until
Lender notifies Borrower that the circumstances giving rise to such notice no
longer exist, the interest rate or rates so identified in such notice shall no
longer be available. Any subsequent request by Borrower to have interest accrue
at such a Revolving LIBOR Rate shall be deemed to be a request for interest to
accrue at the Revolving Prime Rate. If the circumstances giving rise to the
notice described herein no longer exist, Lender shall notify Borrower in writing
of that fact, and Borrower shall then once again become entitled to request that
such Revolving LIBOR Rates apply to the Revolving Loans in accordance with
Section 2.4(b).
 
(e) Compensation for Increased Costs. In the event that after the date hereof
Lender shall determine in good faith that a change has occurred in any
applicable law, regulation, treaty or directive or interpretation thereof by any
authority charged with the administration or interpretation thereof, or any
condition is imposed by any authority after the date hereof or any change occurs
in any condition imposed by any authority on or prior to the date hereof which
affects the amount of capital required to be maintained by banks generally or
corporations controlling banks and Lender determines the amount by which Lender
or any corporation controlling Lender is required to maintain or increase its
capital is increased by, or based upon, the existence of this Agreement or of
Lender’s Loans or Commitment hereunder; which, as a result thereof, increases
the cost to Lender of making or maintaining the Loans or Commitments hereunder
by an amount which Lender in its sole judgment deems material, then and in any
such case Borrower shall pay to Lender on demand such amount or amounts as will
compensate Lender for any increased cost actually incurred by Lender. The demand
for payment by Lender shall be delivered to Borrower within a reasonable period
after the additional cost is incurred or the amount received is reduced or the
subject payment is made, and shall state the subjection or change which occurred
or the reserve or deposit requirements or other conditions which have been
imposed upon Lender or the request, direction or requirement with which it has
complied, together with the date thereof, the amount of such cost, reduction or
payment and the manner in which such amount has been calculated; provided, that
Borrower shall in no event be required to compensate Lender pursuant to this
Section 2.4(c) for any increased costs or deductions or payments incurred or
made by Lender more than ninety (90) days prior to the date Lender notifies
Borrower thereof. The statement of Lender as to the additional amounts payable
pursuant to this Section 2.4(c) shall be, absent a showing by Borrower of
manifest or demonstrable error, conclusive evidence of the amounts due
hereunder. The protection of this Section 2.4(c) shall be available to Lender
regardless of any possible contention of invalidity or inapplicability of the
relevant law, regulation, treaty, directive, condition or interpretation
thereof. In the event that Borrower pays Lender the amount necessary to
compensate Lender for any charge, deduction or payment incurred or made by
Lender as provided in this Section 2.4(c) and such charge, deduction or payment
or any part thereof is subsequently returned to Lender as a result of the final
determination of the invalidity or inapplicability of the relevant law,
regulation, treaty, directive or condition, then Lender shall remit to Borrower
the amount paid by Borrower which has actually been returned to Lender (together
with any interest actually paid to Lender on such returned amount).
 
(c) Amendment to Section 2.6. Section 2.6(c) is amended and restated to read as
follows:
 
(c) Non-Business Days. Whenever any payment hereunder or under any other Loan
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation and payment of interest
or commitment fees, as the case may be.
 
SEA 1524722v5 58243-2
5

--------------------------------------------------------------------------------


 
 Notwithstanding the foregoing (i) any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period
 
(d) Amendments to Section 2.7. Section 2.7 is amended and restated to read as
follows:
 
Section 2.7 Prepayments. Prime Rate Loans may be repaid at any time without
penalty or premium. If a LIBOR Rate Loan is paid prior to the end of the
Interest Period, Borrower shall compensate Lender, upon written request by
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including, without
limitation, any interest paid by Lender of funds borrowed by it to make or carry
its LIBOR Rate Loans and any loss, expense or liability sustained by the Lender
in connection with the liquidation or re-employment of such funds) which Lender
may sustain as a result of such payment. Such amounts shall be payable in all
circumstances where a LIBOR Rate Loan is paid prior to the end of the Interest
Period, regardless of whether such payment is voluntary, mandatory or the result
of the Lender’s collection efforts.
 
(e) Amendment to Section 2.8. Section 2.8(a) is amended and restated to read as
follows:
 
(a) Payments Before Default. Payments made by Borrower in respect of amounts
owing by it hereunder or under any other Loan Document shall be applied in the
manner directed by Borrower and, in the absence of any such direction, such
payments shall be applied first, against fees, expenses and indemnities due
hereunder or under any other Loan Document; second, against any interest due on
any Revolving Loan, the Term Loan or any Reducing Non-Revolving Loan; third,
against any Term Loan principal then due; fourth, against any principal on the
Revolving Loans bearing interest at the Revolving Prime Rate until all such
Revolving Loans are paid in full; fifth, against any principal on the LIBOR Rate
Loans until all such LIBOR Rate Loans are paid in full; and, thereafter, to Term
Loan principal not then due (applied to Borrower’s obligations in the inverse
order of maturity).
 
(f) Amendment to Section 2.9. Section 2.9(b) is amended and restated to read as
follows:
 
(b) Unused Commitment Fees. So long as Lender shall have any commitment to make
Revolving Loans hereunder and, until payment in full of each Revolving Loan,
Borrower agrees to pay to Lender, an unused commitment fee computed daily at a
per annum rate equal to one eighth of one percent (0.125%) on the actual daily
difference between the Credit Utilization and the Revolving Commitment Amount.
Unused commitment fees shall be payable in arrears on the first Business Day
following the last Business Day of each fiscal quarter of Borrower, on the
Revolving Maturity Date, and on demand after the occurrence of an Event of
Default.
 
(g) Amendment to Section 5.15. Section 5.15(b) is amended and restated to read
as follows:
 
(b) [Reserved]
 
(h) Amendment to Schedules. Schedules 1, 2, 4 and 5 are each amended and
restated as set forth in Schedules 1, 2, 4 and 5 attached hereto.
 
3. Conditions to Effectiveness. Notwithstanding anything contained herein to the
contrary, this Amendment shall not become effective until each of the following
conditions is fully and simultaneously satisfied:
 
6

--------------------------------------------------------------------------------


 
                               (a) Delivery of Amendment. Borrower and Lender
shall have executed and delivered counterparts of this Amendment to each other;
 
(b) Delivery of Note. Borrower shall have executed and delivered to Lender an
Amended and Restated Promissory Note in the form of Exhibit A-1 attached hereto
(the “Restated Note”);
 
(c) Payment of Fees. Borrower shall have paid to Lender an amendment fee in the
amount of Twelve Thousand Five Hundred Dollars ($12,500) in respect of Lender’s
agreement to enter into this Amendment;
 
(d) Corporate Authority. Lender shall have received such evidence of corporate
authority and action as Lender shall reasonably request demonstrating that the
execution, delivery and performance of this Amendment and the Restated Note has
been duly authorized by Borrower;
 
(e) Representations True; No Default. The representations of Borrower as set
forth in Article 4 of the Loan Agreement shall be true on and as of the date of
this Amendment with the same force and effect as if made on and as of this date
or, if any such representation or warranty is stated to have been made as of or
with respect to a specific date, as of or with respect to such specific date. No
Event of Default and no event which, with notice or lapse of time or both, would
constitute an Event of Default, shall have occurred and be continuing or will
occur as a result of the execution, delivery or performance of the Amendment
Documents; and
 
(f) Other Documents. Lender shall have received such other documents,
instruments, and undertakings as Lender may reasonably request.
 
4. Representations and Warranties. Borrower hereby represents and warrants to
Lender that each of the representations and warranties set forth in Article 4 of
the Loan Agreement is true and correct in each case as if made on and as of the
date of this Amendment or, if any such representation or warranty is stated to
have been made as of or with respect to a specific date, as of or with respect
to such specific date. Borrower expressly agrees that it shall be an additional
Event of Default under the Loan Agreement if any representation or warranty made
hereunder shall prove to have been incorrect in any material respect when made.
 
5. No Further Amendment. Except as expressly modified by this Amendment, the
Loan Agreement and the other Loan Documents shall remain unmodified and in full
force and effect and the parties hereby ratify their respective obligations
thereunder.
 
6. Reservation of Rights. Borrower acknowledges and agrees that the execution
and delivery by Lender of this Amendment shall not be deemed to create a course
of dealing or otherwise obligate Lender to forbear or execute similar amendments
under the same or similar circumstances in the future.
 
7. Miscellaneous.
 
(a) Entire Agreement. This Amendment and the other Amendment Documents comprise
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior oral or written agreements, representations or
commitments.
 
(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment. Delivery of an originally executed
signature page or pages hereto, a counterpart signature page, or a photocopy
thereof transmitted by telephone facsimile transmission, shall be as effective
as delivery of a manually signed counterpart of this Amendment.
 
(c) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of
Washington, excluding its conflicts of law rules.
 
SEA 1524722v5 58243-2
7

--------------------------------------------------------------------------------


 
(d) Oral Agreements Not Enforceable.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.
 
BORROWER: KEY TECHNOLOGY, INC., an Oregon corporation
 
By /s/ Ronald W. Burgess
Its SR VP & CFO
 
LENDER: BANNER BANK, a Washington banking corporation
 
By /s/ Matt Tucker
Its SVP
 
 
SEA 1524722v5 58243-2 

8

--------------------------------------------------------------------------------



SCHEDULE 1
 
LITIGATION
 
1.
From time to time in the normal course of business, the Borrower is party to
litigation concerning patent infringement or employment issues, either as
claimant or defendant.

 


SEA 1524722v5 58243-2
1

--------------------------------------------------------------------------------




SCHEDULE 2
 
LIENS
 
Part (a). Equipment Leases.
 

 
Lessor/Lien Holder
 
 
 
Equipment/Collateral
 
 
 
Location
 
 
 
Inception Date
 
1.
 
Celtic Leasing Corp
 
CNC laser cutting system
 
4000 Watt Bystar 3015
 
Avery Street
 
Walla Walla, WA
 
October, 2000
 
2.
 
Parametric Technology Corporation
 
Pro-E / Acuity
 
Avery Street
 
Walla Walla, WA
 
April, 2002
 
3.
 
S.E. Rentals Pty Limited
 
Printer / Copier
 
Melbourne, Australia
 
May, 2002
 
4.
 
S.E. Rentals Pty Limited
 
Phone System
 
Melbourne, Australia
 
May, 2002
 

 
Part (b). Real Property Leases.
 
1.
Indenture of Lease dated December 30, 1999, as amended, between Borrower and
John E. Mobley and Nancy L. Mobley, as assumed by Richard Lane and Lawrence
Dozal

 
2.
Lease Agreement dated April 18, 1996 between Borrower and Port of Walla Walla, a
municipal corporation in the state of Washington

 
3.
Lease Agreement dated October 17, 1989 between Borrower and Port of Walla Walla,
a municipal corporation in the state of Washington

 
4.
Lease Agreement dated March 1, 2002 between Borrower and Regence Blue Cross Blue
Shield of Oregon

 
5.
Lease Agreement dated May 1, 2004 between Borrower and Thomas F. Glynn and
Winifred P Glynn, for office space in Dingley, Australia

 
Part (c). Liens to be Released.
 
1.
The liens held by U.S. Bank National Association which are being released in
connection with this transaction.

 
SEA 1524722v5 58243-2
1

--------------------------------------------------------------------------------




SCHEDULE 4
 
ENVIRONMENTAL MATTERS
 
1.
Borrower uses argon gas and liquid nitrogen in its manufacturing process, which
is delivered to and stored in large bulk tanks on the exterior of Borrower’s
manufacturing facilities.

 
2.
The use and disposal of ordinary cleaning materials for the office and kitchen
and ordinary office supplies.

 
3.
Borrower’s manufacturing process produces scrap metal for which it is required
to file Toxic Release Inventory Reporting - Form R with the Environmental
Protection Agency.

 
SEA 1524722v5 58243-2
1

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
SUBSIDIARIES
 

 
Name
 
Type of Entity
 
Jurisdiction
 
Owner
 
Percentage
 
1.
 
KTH USA, Inc.
 
Corporation
 
Oregon
 
Key Technology, Inc.
 
100%
 
2.
 
Key Technology AMVC LLC
 
Limited Liability Company
 
Oregon
 
Key Technology, Inc.
 
100%
 
3.
 
Key Technology Holdings USA LLC
 
Limited Liability Company
 
Oregon
 
Key Technology, Inc.
 
100%
 
4.
 
Suplusco Holding B.V.
 
Corporation
 
Netherlands
 
Key Technology Holdings USA LLC
 
100%
 
5.
 
Key Technology B.V.
 
Corporation
 
Netherlands
 
Suplusco Holding B.V.
 
100%
 
6.
 
Key Technology Australia Pty. Ltd.
 
Corporation
 
Australia
 
Key Technology, Inc.
 
100%
 



SEA 1524722v5 58243-2
2

--------------------------------------------------------------------------------





EXHIBIT A-1
 
AMENDED AND RESTATED REVOLVING NOTE
 
$10,000,000.00                                                                                           March 
31, 2005
Walla Walla, Washington
 
FOR VALUE RECEIVED, the undersigned, KEY TECHNOLOGY, INC., an Oregon corporation
(the “Borrower”), hereby promises to pay to the order of BANNER BANK, a
Washington banking corporation (the “Lender”) on the Revolving Maturity Date the
unpaid principal balance of all Revolving Loans made by Lender under this Note,
in a maximum amount not to exceed Ten Million Dollars ($10,000,000), together
with interest thereon from the date hereof until maturity at a per annum rate
equal to the Revolving Interest Rate as defined below (changing as the Revolving
Interest Rate changes); provided, however, that after the occurrence and during
the continuation of an Event of Default, interest shall accrue at a per annum
rate equal to three percent (3%) above the Prime Rate (changing as such Prime
Rate changes). Notwithstanding anything herein to the contrary, interest shall
not accrue at a rate in excess of the maximum rate permitted by applicable law.
 
This Note amends, restates and continues that certain Promissory Note made by
Borrower in favor of Lender dated August 9, 2002 in the amount of Ten Million
Dollars ($10,000,000).
 
Borrower further agrees as follows:
 
1. All payments of principal and interest on this Note shall be made by paying
the same in United States Dollars and in immediately available funds to Lender
in accordance with wire transfer instructions as may be provided to Borrower
from time to time, at its main office, Walla Walla, Washington, not later than
2:00 p.m. (Walla Walla time) on the date on which such payment shall become due.
If such payment is received after 2:00 p.m., then it will be deemed received on
the next Business Day.
 
2. On each day that the aggregate outstanding principal balance of all Revolving
Loans exceeds the Borrowing Base, Borrower shall repay Revolving Loans in such
an amount as is necessary to reduce such aggregate outstanding principal balance
to an amount equal to or less than the Borrowing Base.
 
3. As used herein “Revolving Interest Rate” shall mean for each Revolving Loan
(or portion thereof), the Revolving Prime Rate or the Revolving LIBOR Rate, as
designated by Borrower in an Interest Rate Notice given with respect to such
Revolving Loan (or portion thereof) or as otherwise determined pursuant to
Section 2.4(b) of the Loan Agreement (as defined below). Accrued but unpaid
interest on each Revolving Loan (or portion thereof) bearing interest at the
Revolving LIBOR Rate (a “LIBOR Rate Loan”) shall be paid in arrears on the last
day of each Interest Period. Accrued but unpaid interest on each Revolving Loan
(or portion thereof) bearing interest at the Revolving Prime Rate (a “Prime Rate
Loan”) shall be paid in arrears on the first Business Day of each calendar
month, and at the Revolving Maturity Date. Accrued interest on each Revolving
Loan shall be payable on demand after the occurrence of an Event of Default.
 
4. This Note is issued under and is subject to the terms of that certain Loan
Agreement dated as of August 9, 2002, by and between Borrower and Lender (as
amended from time to time, the “Loan Agreement”). Capitalized terms not defined
herein have the meanings set forth in the Loan Agreement.
 
5. It is expressly provided that if any of the Events of Default described in
Section 7.1(g) or Section 7.1(h) of the Loan Agreement shall occur, the entire
unpaid balance of the principal and interest hereunder shall be immediately due
and payable in accordance with the terms of the Loan Agreement. It is also
expressly provided that upon the occurrence of any other Event of Default, the
entire remaining unpaid balance of the principal and interest may be declared by
Lender to be immediately due and payable in accordance with the terms of the
Loan Agreement.
 
SEA 1524722v5 58243-2

--------------------------------------------------------------------------------


6. Borrower may repay Prime Rate Loans at any time without penalty or premium.
Prepayment of all or any portion of a LIBOR Rate Loan prior to the end of the
Interest Period then in effect with respect to such LIBOR Rate Loan, whether
voluntary, mandatory or as the result of Lender’s collection efforts, shall be
subject to the payment fees as described in Section 2.7 of the Loan Agreement.
 
7. The unpaid principal balance of the Revolving Loans made hereunder shall be
the total amount advanced hereunder, less the amount of the principal payments
made hereon. This Note is given to avoid the execution of an individual note for
each Revolving Loan made by Lender to Borrower. This Note evidences a revolving
credit and up to the Revolving Commitment Amount and during the Revolving
Commitment Period, Borrower may pay, prepay and reborrow. Lender is hereby
authorized to record the date and amount of each Revolving Loan it makes
hereunder and the date and amount of each payment of principal and interest
thereon on a schedule annexed hereto and constituting a part of this Note or
maintained in connection herewith. Any such recordation by Lender shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided, however, that the failure to make any such recordation or any error in
any such recordation shall not affect the obligations of Borrower hereunder.
 
8. Each maker, surety, guarantor and endorser of this Note expressly waives all
notices, demands for payment, presentations for payment, notices of intention to
accelerate the maturity, protest and notice of protest.
 
9. In the event this Note is placed in the hands of an attorney for collection,
or suit is brought on the same, or the same is collected through bankruptcy or
other judicial proceedings, Borrower agrees and promises to pay reasonable
attorneys’ fees and collection costs, including all out-of-pocket expenses and
the allocated costs and disbursements of internal counsel, incurred by Lender.
 
10. This Note has been executed and delivered in and shall be governed by and
construed in accordance with the laws of the State of Washington, excluding its
conflict of laws rules. Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any state or federal court sitting in the City of Walla Walla,
Walla Walla County, Washington, in any action or proceeding brought to enforce
or otherwise arising out of or relating to this Note and hereby waives any
objection to venue in any such court and any claim that such forum is an
inconvenient forum.
 
BORROWER: KEY TECHNOLOGY, INC., an Oregon corporation
 
By /s/ Ronald W. Burgess
Its SR VP & CFO
 
SEA 1524722v5 58243-2 

2

--------------------------------------------------------------------------------



Schedule 1
to Key Technology, Inc. Amended and Restated Revolving Note
 
 
 
 
 
Date
Amount of Loan
 
 
 
 
 
Prime Rate
 
 
 
Amount of Principal Paid
 
Unpaid Principal Balance
 
 
 
 
 
Notation By
                                                                               
                           

 

--------------------------------------------------------------------------------

 